Citation Nr: 0717016	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a knee condition.

3.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDINGS OF FACT

1.  The veteran has degenerative joint disease (DJD) of the 
lumbar spine, which is not etiologically related to active 
service.  

2.  The veteran has bilateral knee DJD, which is not 
etiologically related to active service.

3.  The veteran's hypertension is not etiologically related 
to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for service connection for a knee condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  The criteria for service connection for hypertension, 
claimed as high blood pressure, have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Hypertension may also 
be service-connected if it became manifest to a degree of 10 
percent within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

The veteran contends that he slipped and fell on his back 
during the winter of 1971, after which he was diagnosed with 
a pulled muscle.  He indicates that he has felt constant back 
pain from that time until the present.  The veteran also 
contends that he injured his knees playing football in 
service; he did not report to sick call but received on-field 
treatment.  He reports that he has been told by doctors that 
his past activities have contributed to the progression of 
osteoarthritis of the knees, and that his back condition is 
the result of both a fall he sustained in service as well as 
the weakness of his knees.  Lastly, the veteran asserts that 
he suffered from blackout spells and dizziness while in 
service, which he attributes to high blood pressure, and 
which he continued to suffer after service.  He indicates 
that he has been told by a medical professional that the 
blackout spells and dizziness are due to or related to 
hypertension.  See December 2003 VA Form 21-4138; June 2006 
hearing transcript.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, any back or knee problems 
or hypertension.  At the time of his separation from service, 
the veteran denied suffering from dizziness or fainting 
spells, high or low blood pressure, swollen or painful 
joints, recurrent back pain, and "trick" or locked knee.  
Clinical evaluation of his vascular system, lower extremities 
and spine were normal.  See June 1972 reports of medical 
examination and history.  

Post-service medical evidence of record reveals that the 
veteran was diagnosed with hypertension in February 1979, 
which is more than one year after his separation from 
service, and back pain in February 2002.  See records from 
Dr. Talley.  An April 2004 letter from Dr. Talley indicates 
that the veteran suffers from permanent physical impairment 
secondary to degenerative arthritis and degenerative disc 
disease (DDD), although it is unclear what joint or joints 
the arthritis is affecting.  The Board notes that the veteran 
was granted entitlement to nonservice-connected pension with 
a 60 percent evaluation for DDD with degenerative arthritis.  
See June 2004 rating decision.  

VA medical records indicate that the veteran has received 
treatment for hypertension, as well as for his back and 
knees.  X-rays of his lumbosacral spine revealed facet joint 
hypertrophy in L2/L3, L3/L4, L4/L5 and L5/S1; a slight 
posterior displacement of L5 on S1; and large marginal 
osteophytes in T12, L3, L4 and L5.  X-rays of his bilateral 
knees revealed tricompartmental degenerative changes, fairly 
severe at the medial and patellofemoral spaces, slightly 
worse on left side; small joint effusions; and slight varus 
angulation on the left.  See February 2004 radiology records.  
During a July 2004 physical therapy consult, the veteran 
reported back and knee pain for years but did not recall any 
particular incident that started his problems.  A medial 
compartment off loader brace has been prescribed for his left 
knee and a hinged stabilizer neoprene brace has been 
prescribed for his right knee.  See prosthetics request.  The 
veteran has been prescribed medication to control his 
hypertension.  See February 2004 clinic note.  

The veteran underwent a VA compensation and pension (C&P) 
examination in September 2006, during which his hypertension, 
back and knees were evaluated and his claims file was 
reviewed.  The veteran reported having episodes of cold 
sweats, fatigue, confusion and near syncope in 1973, at which 
time he was diagnosed with hypertension and started on 
medication.  The medication helped but he continued to have 
episodes of lightheadedness.  The veteran indicated that he 
had feelings of fatigue, lightheadedness and confusion prior 
to entering the military.  The examiner noted that in-service 
documentation of the veteran's blood pressure was all normal 
and there was no documentation in the claims folder regarding 
this or similar symptoms during service.  The examiner also 
reported that blood pressure readings over the last year at 
the VAMC have been under fairly good control.  The veteran 
was diagnosed with essential hypertension.  The examiner 
opined that the veteran's hypertension is less likely as not 
(less than 50/50 probability) caused by or a result of 
service as there was no diagnosis of hypertension in the 
service medical records, the veteran had normal blood 
pressure at the time of his separation from service (134/78), 
and there is no indication he was on any hypertensive 
medication at the time of his separation.  

The veteran reported bilateral knee pain since 1969 
associated with playing football and having multiple sprains 
and hard hits to both knees.  The pain was initially mild and 
intermittent but has worsened over time, particularly since 
the veteran turned 50.  The veteran did not recall a specific 
injury but feels it was a cumulative affect of the multiple 
hits and sprains.  The examiner noted that there is no 
documentation of this in the claims folder.  It was noted 
that the veteran uses bilateral knee braces and a walking 
cane.  The veteran was diagnosed with DJD of both knees.  The 
examiner opined that the bilateral knee DJD is less likely as 
not (less than 50/50 probability) caused by or a result of 
service as there is no documentation of knee complaints or a 
knee condition in the service medical records and the veteran 
continued to be active after the pain reportedly began in 
1959, with worsening approximately 28 years after his 
discharge from service.  The examiner also noted the absence 
of evidence to support a finding of bilateral DJD during 
service.  

The veteran also reported falling sometime in 1969 and 
suffering back pain since that time, initially severe for 
five days with intermittent episodes of low back pain 
afterwards.  He noted that his back pain had worsened, 
particularly since he turned 45, at which point it was 
constant and he was working as a foreman for a construction 
company.  The examiner noted that the claims folder does not 
mention back pain during service and that the first note 
documenting back pain is in October 1999.  X-rays taken of 
the veteran's lumbosacral spine in September 2006 were 
compared to those taken in February 2004 and again 
demonstrated facet hypertrophy at L2 through S1, grade 1 
anterior displacement of L4 on L5 was unchanged, minimal 
posterior displacement of L5 on S1 was also stable, large 
marginal osteophytes were seen at T12, L3, L4 and L5, and 
pedicles and SI joins were intact.  An impression of overall 
stable DJD of the lumbosacral spine with grade 1 L4 on L5 
spondylolisthesis was made.  The veteran was diagnosed with 
DJD of the lumbar spine and the examiner opined that it is 
less likely as not (less than 50/50 probability) caused by 
military service.  The examiner noted the absence of evidence 
of a back condition in the service medical records and the 
fact that the first evidence of a back condition is from 
1999.  

Based on the opinions provided during the September 2006 VA 
examination, the Board finds that service connection is not 
warranted for any of the claims currently under appeal.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the evidence needed to 
substantiate a claim for service connection; that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claims.  See December 2003 letter.  
The veteran was later informed of the need to provide any 
evidence or information he might have pertaining to his 
claims in a May 2004 statement of the case (SOC).  As such, 
VA fulfilled its notification duties.  Quartuccio, 16 Vet. 
App. at 187.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection in a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private medical records 
have been obtained and he was given an appropriate VA 
examination in connection with his claims.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for a back condition is denied.

Service connection for a knee condition is denied.  

Service connection for hypertension is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


